Citation Nr: 1443384	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left varicocele with left internal spermatic vein ligation.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left lower extremity neuritis, claimed as limitation of motion of the bilateral legs, to include as secondary to service-connected left varicocele with left internal spermatic vein ligation.

5.  Entitlement to service connection for bilateral hip arthritis, to include as secondary to a low back disability.

6.  Entitlement to an initial compensable disability rating for service-connected seborrhea.

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.
 
This matter come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010, September 2010 and January 2012 all issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for hearing loss, tinnitus, neuritis of the left lower extremity, bilateral hip arthritis, as well as the issue of an increased rating for seborrhea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current low back disability is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a low back disability.  He contends that he injured his back during active duty service and has had back problems since service.  

The Veteran's November 1971 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  A March 1975 service treatment record reflects the Veteran's complaints of lower back pain, however, the duration of time listed in the handwritten report is not legible.  Subsequent treatment records do not show any complaints, treatment or diagnoses of any back conditions.  A March 1975 Report of Medical Examination again notes normal clinical findings for the Veteran's spine.  The Veteran's May 1976 separation examination report does not specifically note whether the clinical evaluation of the Veteran's spine was normal or abnormal.

A review of the Veteran's post-service medical records shows that he has a longstanding history of complaints of lower back pain.  

MRI testing conducted in December 2005 revealed loss of disc signal from L3 to S1 consistent with degenerative discs.  X-ray testing from April 2008 revealed reduced disc spaces at L3-L4 and L5-S1 consistent with degenerative discs.  In July 2010, the Veteran underwent a VA spine examination where he stated that while in the military during basic training he was doing an obstacle course and fell from a rope onto a telephone pole which he straddled and then fell off of onto the ground.  He states that he was seen multiple times by doctors during service and has seen doctors for low back pain throughout the years since his discharge.  Upon examination, the Veteran was found to have a normal gait.  There was tenderness with palpation in the lower back around L3, L4 and L5, and the Veteran exhibited limitation in flexion on range-of-motion testing.  

The Veteran was diagnosed with osteoarthritis of the lumbar spine.  The examiner opined that the Veteran's low back condition was less likely than not caused or related to his service-connected ligation of the left spermatic cord with removal of the varicocele.  The VA examiner, however, did not comment on whether the Veteran's back condition was directly related to service.

In a November 2011 VA addendum opinion, a VA examiner stated that he could not find the date of the Veteran's original injury in a review of his service medical records.  The examiner noted that he only found one service treatment record reflecting the Veteran's in-service complaints of back pain, a March 1975 record which showed a finding of "lower back pain" and indicated a duration of time which the VA examiner ultimately could not read.  However, the VA examiner stated that the note could have read that the Veteran's back pain had been ongoing for two years, which would be consistent with the Veteran's lay statements.  The examiner noted a December 2006 VA treatment record in which the Veteran complained of back pain and reported a saddle injury he sustained 30 years ago.  The examiner stated that "if we accept the Veteran's history as being correct of him having continuous pain over a 30-year period (and there is no factual data to support that), then one would state that the degenerative disk disease of the lumbar spine is at least as likely as not caused by, or was the result of the Veteran's injury of a fall while on active duty military in about 1973."

In January 2014, the same VA examiner summarized the findings and opinion he provided in his November 2011 VA opinion and stated his belief that his report "appropriately responds" to the question he was asked about the likelihood of the Veteran's current back disability being due to low back pain in service.

In a March 2014 opinion, a VA examiner stated it was less likely than not that the Veteran's low back condition was specifically due to a fall in service "or to his active military service at all."  The examiner stated that the Veteran's service treatment records do not show any documentation of a fall in service, and there was just one treatment entry for low back pain dated March 1975.  Further, the Veteran made no mention of back pain or a back injury in his initial claim for VA compensation in June 1976 "despite extensive discussion of his scrotal injury and left groin pain."  The examiner notes, however, that the Veteran's private medical records from April 2003 do show that the Veteran hurt his lower back with low back pain and sciatica in a fall at work.  Despite the Veteran's "subjective claims," the VA examiner concluded that the "weight of all available medical evidence from his treatment records indicates that his current lower back condition is the result of an on-the-job back injury due to a fall in December 2003.  There is no evidence to indicate any recurrence or chronicity of back problems resulting from the single episode of lumbar spasm treated in March 1975 while in the military."

The March 2014 VA examiner's opinion was based, in part, on the lack of documentation supporting continuity of treatment.  The examiner did not consider the Veteran's statements that he has had continuous symptoms of low back pain since service and based the negative opinion, in part, on the absence of continuity of treatment since service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board affords that opinion little probative value. 

In contrast, the Board finds the November 2011 VA examiner's positive nexus opinion concerning the etiology of the Veteran's back condition to more probative as the examiner provided a clear rationale for his opinion that was based on an extensive review of the Veteran's claims file, medical records, and consideration of the Veteran's lay statements.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

As part of the current claim, the Veteran has asserted, in statements and at his VA examination that his symptoms of disability have been continuous since service.  He asserts that he continued to experience symptoms relating to his back after he was discharged from the service and was treated by doctors for lower back pain since service.  Although the March 2014 VA examiner focused on the lack of documented treatment since service, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did experience continuous symptoms related to his back after service separation.  The Veteran's account as to these matters has been consistent and the post-service medical evidence of record supports his account.  The competent and credible evidence of record consists of the Veteran's report of an in-service back injury and continuous symptomatology since his discharge from active duty service, as well as a positive nexus opinion from the November 2011 VA examiner.

Resolving all reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  38 C.F.R. § 3.303(b).


ORDER

Service connection for a low back disability is granted.


REMAND

Additional development is needed before the Board can adjudicate the remaining claims. 

Hearing loss and tinnitus

The Veteran was afforded a VA examination in December 2011 to determine the nature and etiology of his hearing loss and tinnitus.  The examiner noted that the test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout the testing with no improvement in his admitted responses.  The examiner stated that there was poor intertest reliability and the Veteran's test results were not consistent with his ability to follow conversation.  The examiner did not report the test results because she considered the results to be invalid and unreliable.

A July 2011 private treatment record reflects that the Veteran has been diagnosed with moderately severe bilateral hearing loss.  However, this record did not include any opinion from the examiner on the etiology of the Veteran's hearing loss, and no such opinion appears in the Veteran's claims file.  On remand, the Veteran should be scheduled for another VA examination, where another attempt should be made to conduct evaluation of the Veteran with respect to his hearing loss and tinnitus claims.  If a diagnosis of either hearing loss or tinnitus is made, the examiner should render an opinion as to the etiology of the disability.

The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  Furthermore, it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the VA examination process.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The duty to assist is a two-way street; if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further failure to cooperate with the VA examination process may adversely affect the outcome of his hearing loss and tinnitus claims.

Neuritis of the left lower extremity

In his July 2010 VA examination, the Veteran complained of low back pain and radiation of pain down the left leg down to the lateral ankle on the left.  He also stated having fatigue and lack of endurance of his back and numbness that also gives him a sense of weakness in the left knee.  Upon examination, temperature, vibratory sensation and 10 gram monofilament fiber testing were all absent in the left leg.  However, all sensory testing was appropriately sensed in all other extremities.  In her opinion, the VA examiner stated that the ligation of the Veteran's left spermatic cord with removal of the varicocele was less likely as not the cause of or related to the Veteran's neuritis of the left lower extremity.    

However, the July 2006 VA examiner did not expressly state an opinion in regard to the aggravation element of the Veteran's secondary service connection claim.  38 C.F.R. § 3.310(b).  Further, given the medical evidence on record, there is some question as to the precise diagnosis of the Veteran's left lower extremity disorder and whether it is related to the Veteran's now service-connected low back disability.  For instance, in a June 2006 private treatment record, the Veteran complained of chronic low back pain with worsening symptoms of left sciatica down the lateral side of the leg towards the foot.  In a February 2007 VA treatment record, the examiner noted an abnormal electrophysiological study due to evidence of mild right sural neuropathy and absent H-reflex bilaterally, which was most likely sensory neuropathy of the lower extremities.  There was no electrophysiological evidence of lumbosacral radiculopathy or plexopathy.  A February 2008 VA pain clinic note reflects the Veteran's complaints of "throbbing" pain in his left leg from the low back to the groin, down the anterior thigh and then into the posterior calf to the top of the foot.

The July 2010 VA examination is inadequate with respect to this issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran should be afforded a new VA examination to obtain a precise diagnosis for his neurological disorder of the lower extremities and an opinion on whether any diagnosed neurological condition of the lower extremities is secondary to either the Veteran's service-connected low back disability or his left varicocele with left internal spermatic vein ligation.

Bilateral hip arthritis

The Veteran has maintained he has bilateral hip arthritis that is secondary to his now service-connected low back disability.  A July 2010 private treatment record reflects a diagnosis of left hip osteoarthritis.  As the Board has granted service connection for the Veteran's low back disability, the Veteran should be afforded a VA examination to determine whether any diagnosed hip condition is secondary to his now service-connected low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Seborrhea

The Veteran seeks a compensable disability rating for his service-connected seborrhea.  In his February 2012 Notice of Disagreement, the Veteran stated that during the summer months for more than eight to 10 weeks, more than five percent and up to 20 percent of the exposed area of his body is covered with seborrhea.

In May 2012, the Veteran was afforded a VA skin diseases examination where he was diagnosed with eczema.  The examiner stated that the Veteran was not complaining of seborrhea and does not receive treatment for it.  Further the examiner noted that seborrhea was a different condition than eczema.  This VA examination is inadequate because it does not consider the Veteran's statements of seborrhea outbreaks during the summer from his February 2012 Notice of Disagreement and also appears to ignore the Veteran's diagnosis of seborrhea in his November 2011 VA examination.  See Barr, supra.  As such, a new examination is needed to properly address the Veteran's contentions concerning his observable symptoms and assess the severity of the Veteran's service-connected seborrhea.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA audio examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The claims file and all pertinent records must be made available to the examiner for review.  The examiner should obtain from the Veteran a detailed history of in-service and post-service noise exposure and post-service history of the onset of hearing loss and tinnitus. 

Based on the examination and review of the record, the examiner must address the following questions: 

(a)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that any diagnosed bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's service, to include in-service noise exposure?

(b)   Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's reports of tinnitus had its clinical onset in service or is otherwise related to service, to include in-service noise exposure?

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed neurological disorder of the lower extremities, to include neuritis of the left lower extremity.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be conducted. 

Following examination and interview of the Veteran, as well as a review of the claims folder contents, the VA examiner should answer the following questions:

(a)  State all diagnoses related to any claimed neurological condition of the Veteran's lower extremities?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neurological condition of the lower extremities was caused by the Veteran's service-connected left varicocele with left internal spermatic vein ligation?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neurological condition of the lower extremities was aggravated by the Veteran's service-connected left varicocele with left internal spermatic vein ligation?

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neurological condition of the lower extremities was caused by the Veteran's service-connected lumbar spine disability?

(e)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neurological condition of the lower extremities was aggravated by the Veteran's service-connected lumbar spine disability?

"Aggravation" means a chronic worsening of the underlying condition beyond its natural progression and does not include a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature and etiology of any diagnosed bilateral hip condition.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be conducted. 

Following examination and interview of the Veteran, as well as a review of the claims folder contents, the VA examiner should answer the following questions:

(a)  State all diagnoses related to the Veteran's hips?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed hip condition was caused by the Veteran's service-connected left varicocele with left internal spermatic vein ligation?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed hip condition was aggravated by the Veteran's service-connected left varicocele with left internal spermatic vein ligation?

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed hip condition was caused by the Veteran's service-connected lumbar spine disability?

(e)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed hip condition was aggravated by the Veteran's service-connected lumbar spine disability?

"Aggravation" means a chronic worsening of the underlying condition beyond its natural progression and does not include a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then schedule the veteran for a VA skin examination in order to assess the current nature, severity, and characteristics of his service-connected seborrhea.  The claims folder should be made available to the examiner for review before the examination.  The examination report should reflect that such a review was conducted.  The examination report should consider all findings necessary to evaluate the claim under the regulations pertaining to skin disorders.  The examiner should address statements in the February 2012 Notice of Disagreement in which the Veteran stated that during the summer months more than five percent and up to 20 percent of the exposed area of his body is covered with seborrhea.  All clinical findings and opinions should be set forth in the examination report.

6.  After the above actions and development have been completed, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


